JUDGMENT

TSOUCALAS, Senior Judge:
This Court having received and reviewed the United States Department of Commerce’s Remand Deter*648mination in NSK Ltd. v. United States, 29 CIT_, 2005 Ct. Int’l Trade LEXIS 28 (February 18, 2005), responses of NSK Ltd. and NSK Corporation, Plaintiffs and Defendant-Intervenors, and Commerce’s rebuttal comments finds that Commerce duly complied with the Court’s remand order and it is hereby,
ORDERED that the Remand Determination filed by Commerce on May 18, 2005, is affirmed in its entirety, and it is further
ORDERED that since all other issues have been decided, this case is DISMISSED.